Citation Nr: 0027891	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  93-19 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of multiple lacerations of the right forearm and 
wrist, including scars and neuropathy of the right median 
nerve.  


REPRESENTATION

Appellant represented by:	Norton C. Joerg, Attorney at 
Law


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel





INTRODUCTION

The appellant performed active military service from July 
1965 to May 1969.  This matter comes to the Board of 
Veterans' Appeals (Board) from a May 1992 rating decision of 
the Department of Veterans Affairs (VA) New York Regional 
Office (RO) in which the disability rating for scars of the 
right forearm and wrist with right median neuropathy, 
residuals of multiple lacerations, was increased from 10 to 
20 percent, effective December 9, 1991.  By August 1995 
decision, the Board assigned a more technically-accurate, 
earlier effective date of December 2, 1991.  

As discussed in detail in the Board's June 1998 remand, the 
appellant appealed the August 1995 Board decision to the U.S. 
Court of Veterans Appeal (Court) (effective March 1, 1999, 
renamed the U.S. Court of Appeals for Veterans Claims).  In 
an October 1997 Order, the Court vacated the August 1995 
decision to the extent that it failed to address the claim as 
stated on the title page of this decision, one which was 
reasonably raised from a liberal reading of the appellant's 
substantive appeal.  (See also Joint Motion for Partial 
Remand and for Stay of Proceedings at 2-5, dismissing the 
issue for an earlier effective date for the right forearm and 
wrist disability, the subject of the Board's August 1995 
decision, as the appellant did not seek review of that 
claim).  The June 1998 remand directed that additional 
development be accomplished.  As that development was not 
accomplished in its entirety, the claim was again remanded in 
August 1999 for evidentiary development.  For the reasons 
discussed below, the record is not in full compliance with 
the Board's remand directives, thereby unfortunately 
necessitating another remand.  


REMAND

One of the June 1998 remand directives required the RO to 
afford the appellant a VA medical examination to determine 
the nature and severity of the right forearm and wrist 
disability.  The record includes a report of a September 28, 
1998 VA medical examination.  The record also includes an 
apparent addendum, dated May 3, 1999, to a report of 
examination "from 10/19/98."  The record, however, does not 
contain a copy of any examination report dated October 19, 
1998.  It is possible that the date of the examination (noted 
in the May 3, 1999 report was incorrectly stated; yet, the 
September 28, 1998 examination and the May 3, 1999 addendum 
were prepared by two separate physicians, raising the 
possibility that a report of medical examination, conducted 
on October 19, 1998, was not associated with the record.  

The case is REMANDED for the following development:

1.  The RO determine whether a VA medical 
examination was conducted on October 19, 
1998 and, if so, locate and associate 
with the claims file a copy of that 
report of examination.  If the RO 
determines that such an examination was 
not conducted, it must discuss the basis 
for that conclusion.  All documents 
obtained must be associated with the 
claims file.  

2.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
Thereafter, the case should be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. Gough
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



